Exhibit 10.38

ALLSCRIPTS HEALTHCARE SOLUTIONS, INC.

Restricted Stock Unit Award Agreement

THIS AGREEMENT is made as of                 , 200   (the “Grant Date”), by and
between Allscripts Healthcare Solutions, Inc., a Delaware corporation
(“Corporation”), and «First_Name» «Last_Name» («Last_Name»)

WHEREAS, «Last_Name» is expected to perform valuable services for the
Corporation and the Corporation considers it desirable and in its best interests
that «Last_Name» be given a proprietary interest in the Corporation and an
incentive to advance the interests of the Corporation by possessing units that
are settled in shares of the Corporation’s Common Stock, $.01 par value per
share (the “Common Stock”), in accordance with the Corporation’s Amended and
Restated 1993 Stock Incentive Plan (the “Plan”).

NOW THEREFORE, in consideration of the foregoing premises, it is agreed by and
between the parties as follows:

 

1. Grant of Restricted Stock Units.

 

  (a) Grant. Subject to the terms and conditions set forth in this Agreement and
the Plan, the Corporation hereby grants to «Last_Name» an award of
            restricted stock units (the “Restricted Stock Unit Award”), which
shall vest and become unrestricted in accordance with Section 2 hereof.

 

  (b) Transferability. Restricted stock units subject to the Restricted Stock
Unit Award and not then vested and unrestricted may not be sold, transferred,
pledged, assigned, alienated, hypothecated, encumbered or otherwise disposed of
(whether by operation of law or otherwise) or be subject to execution,
attachment or similar process. Upon any attempt to so sell, transfer, assign,
pledge, alienate, hypothecate or encumber, or otherwise dispose of such
restricted stock units, the Restricted Stock Unit Award shall immediately become
null and void.

 

2. Vesting.

 

  (a) Time Vesting. Subject to paragraphs (b) and (c) of this Section 2, the
Restricted Stock Unit Award shall vest and become unrestricted in accordance
with the following schedule: 25% on each of the first four anniversaries of the
Grant Date, with 100% of the Restricted Stock Unit Award being vested on the
fourth anniversary of the Grant Date.

 

  (b)

Accelerated Vesting. If «Last_Name» continues to perform valuable services for
the Corporation from the date of this Agreement until the occurrence of a Change
of Control (as hereinafter defined), the portion of the Restricted Stock Unit
Award which has not become vested and unrestricted under Section 2(a) at the
date of such event shall immediately vest and become unrestricted with respect
to 100% of the restricted stock units subject to this Restricted Stock Unit
Award simultaneously with the consummation of the Change of Control. A “Change
of Control” shall mean and be determined to have occurred upon any one of the
following events: (i) any person or entity becoming the owner, directly or
indirectly, of securities representing 35% or more of the combined voting power
of the then outstanding voting securities of the Corporation entitled to vote
generally in the election of directors other than a person or entity which as of
the date hereof owned, directly or indirectly, such amount or more; provided,
however, that no Change of Control shall be deemed to have occurred if
immediately subsequent to an acquisition of securities, at least a majority of
the combined voting power of the then outstanding voting securities of the
Corporation entitled to vote generally in the election of the directors are
owned, directly or indirectly, by the persons who, immediately prior to such
acquisition, were the owners, directly or indirectly, or at least a majority of
the combined voting power of the then



--------------------------------------------------------------------------------

 

outstanding voting securities of the Corporation entitled to vote generally in
the election of directors, in substantially the same proportion; or (ii) (A) the
Corporation shall be a party to a merger or consolidation in which persons who
were the owners, directly or indirectly, or at least a majority of the combined
voting power of the outstanding voting securities of the Corporation entitled to
vote generally in the election of the directors immediately prior thereto do not
own, directly or indirectly, at least a majority of the combined voting power of
the outstanding voting securities of the Corporation entitled to vote generally
in the election of directors immediately subsequent thereto or (B) the
Corporation shall sell all or substantially all of its assets (each event in
clauses (i) and (ii) shall be referred to herein as a “Change of Control”).

 

  (c) Business Unit Sale. Notwithstanding anything contained herein to the
contrary, if «Last_Name» remains continuously employed by the Corporation from
the date of this Agreement until the occurrence of a Business Unit Change of
Control (as hereinafter defined), the following vesting rules shall apply: if
«Last_Name» remains continuously employed by the Business Unit Buyer from and
after the date of the occurrence of a Business Unit Change of Control or a
Qualifying Termination occurs, the portion of the Restricted Stock Unit Award
which is not vested as of the date of the occurrence of the Business Unit Change
of Control shall continue to vest in accordance with its terms and, on the first
anniversary of the Business Unit Change of Control, shall vest in full;
provided, however, that if «Last_Name» fails to remain continuously employed by
the Business Unit Buyer from and after the date of the occurrence of a Business
Unit Change of Control and no Qualifying Termination has occurred, the portion
of the Restricted Stock Unit Award which is not vested as of the date of
termination shall be forfeited by «Last_Name» and such portion shall be
cancelled by the Corporation. A “Business Unit Change of Control” shall mean and
be determined to have occurred, with respect to «Last_Name», if either of the
following events shall have occurred at the business unit for which «Last_Name»
principally performs services: (i) any person or entity becomes the owner,
directly or indirectly, of securities representing more than 50% of the combined
voting power of the then outstanding voting securities of such business unit
entitled to vote generally in the election of directors other than the
Corporation or any affiliate of the Corporation or (ii) the Corporation shall
sell all or substantially all of such business unit’s assets to an unaffiliated
third party. A “Business Unit Buyer” means any person, entity or other third
party that consummates a Business Unit Change of Control. A “Qualifying
Termination” shall mean the employment of «Last_Name» is terminated by Business
Unit Buyer for any reason other than for Cause. “Cause” shall mean the willful
and continued failure to substantially perform the material duties assigned by
the Business Unit Buyer, the willful engaging in conduct which is materially and
demonstrably injurious to the Business Unit Buyer, commission of a felony, or a
material violation of any statutory or common law duty of loyalty to the
Business Unit Buyer.

 

  (d) Settlement of Restricted Stock Units. Upon the date restricted stock units
subject to this Agreement become vested and unrestricted, one share of Common
Stock shall be issuable for each restricted stock unit that vests on such date,
subject to the terms and conditions of the Plan and this Agreement. Thereafter,
the Corporation will transfer such shares of Common Stock to «Last_Name» upon
satisfaction of any required tax withholding obligations.

 

3. No Rights as Stockholder. «Last_Name» shall not have any rights of a
stockholder of the Corporation with respect to any shares of Common Stock
issuable upon the vesting of restricted stock units subject to this Agreement
(including the right to vote and to receive dividends and other distributions
paid with respect to shares of Common Stock), unless and until, and only to the
extent, the Restricted Stock Unit Award is settled by the issuance of such
shares of Common Stock to «Last_Name».

 

4.

Termination of Unvested Restricted Stock Unit Award. Subject to Section 2(c), if
«Last_Name»‘s employment with the Corporation is terminated for any reason, the
portion of the Restricted Stock Unit Award which is not vested and unrestricted
as of the date of termination shall be forfeited by «Last_Name» and such portion
shall be cancelled by the Corporation. «Last_Name» irrevocably grants to the
Corporation the power of attorney to transfer any unvested shares of shall
promptly return this Agreement to the



--------------------------------------------------------------------------------

 

Corporation for cancellation and agrees to execute any document required by the
Corporation in connection with such forfeiture. Such cancellation shall be
effective regardless of whether «Last_Name» returns this Agreement.

 

5. Adjustment in Event of Happening of Condition.

In the event that there is any change in the number of issued shares of Common
Stock of the Corporation without new consideration to the Corporation (such as
by stock dividends or stock split-ups), then the number of unvested and
restricted shares subject to this Restricted Stock Award shall be adjusted in
proportion to such change in issued shares. If the outstanding shares of Common
Stock of the Corporation shall be combined, or be changed into another kind of
stock of the Corporation or into equity securities of another corporation,
whether through recapitalization, reorganization, sale, merger, consolidation,
etc. (where such event is not a Change of Control as defined in Section 2(b)
above) the Corporation shall cause adequate provision to be made whereby the
unvested restricted stock units subject to this Agreement shall be adjusted
equitably so that the securities received upon vesting shall be the same as if
the vesting had occurred immediately prior to such recapitalization,
reorganization, sale, merger, consolidation, etc.

Notwithstanding the foregoing, in the event of a sale of the Corporation through
a merger, consolidation or sale of all or substantially all of its assets where
all or part of the consideration is cash or property (other than equity
securities of another corporation) and where such event is not a Change of
Control as defined in Section 2(b) above (a “Transaction”), the Restricted Stock
Unit Award shall be assumed or an award of equivalent value shall be substituted
by the successor corporation or a parent or subsidiary of the successor
corporation. In the event that the successor corporation refuses to assume or
substitute for the Restricted Stock Unit Award, then simultaneously with the
consummation of the Transaction, «Last_Name» shall fully vest in the Restricted
Stock Unit Award and all restricted stock units subject to the Restricted Stock
Unit Award shall become unrestricted. For the purposes of this Section 5, the
Restricted Stock Unit Award shall be considered assumed if, following the
Transaction, the Restricted Stock Unit Award confers the right to receive, for
each restricted stock unit subject to the Restricted Stock Unit Award and
unvested immediately prior to the Transaction, the consideration (whether stock,
cash, or other securities or property) received in the Transaction by holders of
Common Stock held on the effective date of the transaction (and if holders were
offered a choice of consideration, the type of consideration chosen by the
holders of a majority of the outstanding shares).

 

6. No Right to Continued Employment. This Agreement shall not be construed as
giving «Last_Name» the right to be retained in the employ of the Corporation.

 

7. Provisions of Plan. This Restricted Stock Unit Award is granted pursuant to,
and subject to the terms and conditions of, the Plan (which is incorporated
herein by reference). In the event a provision of this Agreement conflicts with
the Plan, the terms of the Plan will prevail. «Last_Name» acknowledges receiving
a copy of the Plan and this Agreement. Any capitalized term not defined herein
shall have the same meaning as in the Plan.

 

8.

Withholding of Taxes. The Corporation shall be entitled, if necessary or
desirable, to withhold from any amounts due and payable by the Corporation to
«Last_Name» (or to secure payment from «Last_Name» in lieu of withholding) the
amount of any withholding or other tax due from the Corporation with respect to
any Common Stock which becomes vested and unrestricted under this Agreement, and
the Corporation may defer such issuance until such amounts are paid or withheld.
«Last_Name» may elect to satisfy his or her obligation to advance the amount of
any required income or other withholding taxes (the “Required Tax Payments”) by
any of the following means: (1) a cash payment to the Corporation, (2) delivery
(either actual delivery or by attestation procedures established by the
Corporation) to the Corporation of previously owned whole shares of Common Stock
(for which «Last_Name» has good title, free and clear of all liens and
encumbrances) having a Fair Market Value (as defined in the Plan), determined as
of the date the obligation to withhold or pay taxes first arises in connection
with the Restricted Stock Unit Award (the “Tax Date”), equal to the Required Tax
Payments, (3) authorizing the Corporation to withhold from the shares of



--------------------------------------------------------------------------------

 

Common Stock otherwise to be delivered to the holder pursuant to the Restricted
Stock Unit Award, a number of whole shares of Common Stock having a Fair Market
Value, determined as of the Tax Date, equal to the Required Tax Payments, (4) a
cash payment by a broker-dealer acceptable to the Corporation through whom
«Last_Name» has sold the shares with respect to which the Required Tax Payments
have arisen or (5) any combination of (1), (2) and (3). The Compensation
Committee shall have sole discretion to disapprove of an election pursuant to
any of clauses (2)-(5) for any holder who is not a director or an “officer” (as
defined in Rule 16a-1(f) under the Securities Exchange Act of 1934). Shares of
Common Stock to be delivered or withheld may not have a Fair Market Value in
excess of the minimum amount of the Required Tax Payments. Any fraction of a
share of Common Stock which would be required to satisfy such an obligation
shall be disregarded and the remaining amount due shall be paid in cash by the
holder. No certificate representing a share of Common Stock shall be delivered
until the Required Tax Payments have been satisfied in full.

 

9. Binding Effect. This Agreement shall inure to the benefit of and be binding
upon the parties hereto and their respective heirs, executors, administrator,
successors and assigns.

 

10. Stockholder Approval. If the amendment to the Plan to increase the
authorized shares available under the Plan is not approved at the Corporation’s
2007 annual meeting of stockholders, this Agreement shall be null and void and
of no further force or effect.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
on the day and year first above written.

 

ALLSCRIPTS HEALTHCARE SOLUTIONS, INC. By:    

Name:   Glen E. Tullman   «First_Name» «Last_Name»